19-17543-jps   Doc   FILED 03/26/21   ENTERED 03/26/21 09:24:46   Page 1 of 7
19-17543-jps   Doc   FILED 03/26/21   ENTERED 03/26/21 09:24:46   Page 2 of 7
19-17543-jps   Doc   FILED 03/26/21   ENTERED 03/26/21 09:24:46   Page 3 of 7
19-17543-jps   Doc   FILED 03/26/21   ENTERED 03/26/21 09:24:46   Page 4 of 7
19-17543-jps   Doc   FILED 03/26/21   ENTERED 03/26/21 09:24:46   Page 5 of 7
19-17543-jps   Doc   FILED 03/26/21   ENTERED 03/26/21 09:24:46   Page 6 of 7
                           UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF OHIO
                                 CLEVELAND DIVISION

 In Re:                                            Case No. 19-17543-jps

 Heather Marie Banhidy                             Chapter 13

 Debtor.                                           Judge Jessica E. Price Smith

                                 CERTIFICATE OF SERVICE

I certify that on March 26, 2021, a true and correct copy of this Notice of Mortgage Payment
Change was served:

Via the Court’s ECF System on these entities and individuals who are listed on the Court’s
Electronic Mail Notice List:

          William J. Balena, Debtors’ Counsel
          docket@ohbksource.com

          Lauren A. Helbling, Chapter 13 Trustee
          ch13trustee@ch13cleve.com

          Office of the U.S. Trustee
          (registeredaddress)@usdoj.gov

And by regular U.S. Mail, postage pre-paid on:

          Heather Marie Banhidy, Debtor
          27226 Cook Road
          Olmsted Township, OH 44138
                                                   Respectfully Submitted,

                                                   /s/ Molly Slutsky Simons
                                                   Molly Slutsky Simons (0083702)
                                                   Sottile & Barile, Attorneys at Law
                                                   394 Wards Corner Road, Suite 180
                                                   Loveland, OH 45140
                                                   Phone: 513.444.4100
                                                   Email: bankruptcy@sottileandbarile.com
                                                   Attorney for Creditor




 19-17543-jps        Doc    FILED 03/26/21       ENTERED 03/26/21 09:24:46        Page 7 of 7
